DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.
	Claims 1-2, 4-9, 11-12, 15-16, 18-20 are amended as filed on 08/09/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonguet et al. (Pre-Grant Publication No. US 2020/0296004 A1), hereinafter Gonguet, in view of Vasseur et al. (Pre-Grant Publication No. US 2019/0306023), hereinafter Vasseur, in view of Chalwa et al. (Patent No. US 9,992,064 B1), hereinafter Chalwa, and in further view of Khoo et al. (Patent No. US 11,196,627 B1), hereinafter Khoo.

2.	With respect to claims 1, 8, and 15, Gonguet taught a method comprising: obtaining a workflow associated with executing one or more changes in a network (0003, where this paragraph shows an entire workflow for executing the deployment, which is the change to the network); obtaining one or more verification rules for pre-impact and post-impact comparison of performance associated with the one or more changes in the network (0048, where the before and after deployment measurements is the pre-impact and post-impact data and the verification rules can be seen in 0055 with respect to, at least, qualifying the control regions); subsequent to executing the one or more changes in the network, determining whether the pre-impact and post-impact comparison of performance is within one or more thresholds associated with the one or more verification rules (claim 1, lines 21-32, where the threshold can be seen). 
	However, Gonguet did not explicitly state determining a schedule for deploying the one or more network changes, wherein the deploying the one or more network changes is based on the scheduling constraints; executing the one or more changes in the network according to the schedule; and sending an alert when the pre-impact and post-impact comparison is outside the one or more threshold.  On the other hand, Vasseur did teach determining a schedule for deploying the one or more changes, wherein the deploying the one or more changes is based on the scheduling constraints (0116, where this, at least, teaches the deployment based on the scheduling constraints limitation); executing the one or more changes in the network according to the schedule (0116); and sending an alert when the pre-impact and post-impact comparison is outside the one or more threshold (0072, where the deterioration based alert is based on a threshold under broadest reasonable interpretation).  Both of the systems of Gonguet and Vasseur are directed towards managing performance impacts on networks and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Gonguet, to utilize specific deployment scheduling, as taught by Vasseur, in order to ensure that the network is deployed in a manner that allows for accurate measurements of its performance.	
	However, Gonguet did not explicitly state wherein the deploying the one or more changes is based on the workflow and the verification rules.  On the other hand, Chalwa did teach wherein the deploying the one or more changes is based on the workflow and the one or more verification rules (column 3, lines 2-17, where the stages of the scheduled deployment pipeline is the workflow and the verification can be seen).  Both of the systems of Gonguet and Chalwa are directed towards managing network deployments and therefore, it would have been obvious to a person having ordinary skill at the time of the effective filing of the invention, to modify the teachings of Gonguet, to utilize deploying resources based on the aforementioned additional factors, as doing so was contemporary and would be generally utilized in order to ensure that a network is deployed properly. 
	However, Gonguet did not explicitly state wherein the scheduling constraints comprise a conflict scope constraint, a concurrency constraint, and a localize constraint, and wherein the concurrency constraint maximizes a number of network function instances to be executed concurrently within a group.  On the other hand, Keller did teach wherein the scheduling constraints comprise a conflict scope constraint, a concurrency constraint, and a localize constraint (column 9, lines 9-27, where this, at least, teaches the concurrency constraint), and wherein the concurrency constraint maximizes a number of network function instances to be executed concurrently within a group (column 9, lines 9-27 & column 11, lines 20-23, where the performance optimization of the group is the maximizing.  Accordingly, the concurrency policies being associated with workflows in groups can be seen in, at least, column 13, lines 17-28).  Both of the systems of Gonguet and Khoo are directed towards managing change impacts in networks and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Gonguet, to utilize specifically using the concurrency constraint, as taught by Khoo, in order to ensure conflict free and efficient scheduling. 

2.	As for claims 2, 9, and 16, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Vasseur taught halting or reversing the one or more changes in the network when the pre-impact and post-impact comparison of performance is outside the threshold (0072, where this teaches the reversing/reverting 
limitation). 

3.	As for claim 3, it is rejected on the same basis as claim 1.  In addition, Keller taught wherein the localize constraint ensures that the changes are implemented within a first group of network function instances before continuing to a second group of network function instances (column 16, lines 3-12, where the localize constraint is the order of changes constraint).

4.	As for claims 4, it is rejected on the same basis as claims 1.  In addition, Gonguet taught wherein the conflict scope constraint avoids concurrent changes on a same network function instance by multiple work groups or dependent network function instances on a service chain (column 16, lines 3-12, where the conflict constraint can be seen, where the instance can be seen in column 10, lines 18-22).

5.	As for claims 5, 12, and 19, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Gonguet taught wherein the threshold is for one or more key performance indicators that comprise latency in a location involving one or more nodes that changed during the one or more changes in the network (0038, where the optimizing network latency can be seen as part of the configuration metrics).

6.	As for claim 7, it is rejected on the same basis as claim 1.  In addition, Khoo taught wherein the conflict scope constraint prevents concurrent change activities of the same network function instance by multiple work groups or dependent instances on the service chain (column 14, lines 39-48, where the conflict constraint is implicitly taught by the use of preventing concurrent changes).

7.	As for claims 10 and 17, they are rejected on the same basis as claims 8 and 15 (respectively).  In addition, Khoo taught wherein the scheduling constraints comprises a conflict tolerance constraint (column 14, lines 39-48, where the conflict constraint is implicitly taught by the use of preventing concurrent changes).  

8.	As for claim 11, it is rejected on the same basis as claim 8.  In addition, Gonguet taught wherein the pre-impact and post-impact comparison of performance comprise service performance or network performance (0003, where the network performance is the service performance, as the service performance is simply performance over the 4G or 5G network in accordance with applicant’s specification 0013).

9.	As for claim 13, it is rejected on the same basis as claim 8.  In addition, Vasseur taught wherein the threshold is for one or more key performance indicators that comprise successful voice and data connection establishments (0048, where this shows the machine learning analyzing voice quality and 0033, where call drops reflect the data connection establishments under broadest reasonable interpretation).

10.	As for claim 18, it is rejected on the same basis as claims 15.  In addition, Gonguet taught wherein the pre-impact and post-impact comparison of performance comprise service performance or network performance (0003, where the network performance is the service performance, as the service performance is simply performance over the 4G or 5G network in accordance with applicant’s specification 0013).

11.	As for claim 20, it is rejected on the same basis as claim 15.  In addition, Vasseur taught wherein the threshold is for one or more key performance indicators that comprise call drops (0033, where the network assurance is managing issues including call drops).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gonguet, in view of Vasseur, in view of Chalwa, in view of Khoo, and in further view of Ford et al. (Pre-Grant Publication No. US 2021/035/1973 A1), hereinafter Ford.

12.	As for claim 6, it is rejected on the same basis as claim 1.  However, Gonguet did not explicitly state wherein the threshold is for one or more key performance indicators that comprise call drops.  On the other hand, Ford did teach wherein the threshold is for one or more key performance indicators that comprise call drops (0286, where the threshold for the KPIs can be seen in 0109).  Both of the systems of Gonguet and Ford are directed towards managing network configurations and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Gonguet, to utilize specific KPIs, as taught by Ford, in order to better measure network performance indicators based on deployment constraints.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gonguet, in view of Vasseur, in view of Chalwa, in view of Khoo, and in further view of Keller et al. (Pre-Grant Publication No. US 2005/0192979 A1), hereinafter Keller.

13.	As for claim 14, it is rejected on the same basis as claim 8.  However, Gonguet did not explicitly state, wherein the scheduling constraints comprises a consistency constraint.  On the other hand, Keller did teach wherein the scheduling constraints comprises a consistency constraint (0037, where the consistency constraint is a dependency constraint in accordance with the applicant’s specification 0028).  Both of the systems of Gonguet and Keller are directed towards managing change deployments in networks and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Gonguet, to utilize specifically using the consistency constraint, as taught by Keller, in order to ensure conflict free and efficient scheduling.    

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452